Citation Nr: 0027383	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  99-12 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of 
$18,316.98. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The appellant served on active duty from March 1974 to 
February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision by the Committee 
on Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in San 
Juan, Puerto Rico which determined that the appellant was not 
entitled to waiver of recovery of an overpayment of improved 
pension benefits.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's claim has been 
obtained by the RO.

2.  Effective July 24, 1980, the appellant was paid improved 
pension benefits based upon a report of no countable income 
and no net worth and dependents consisting of his spouse and 
four children; he was then and thereafter advised of the 
necessity for reporting any changes in the status of 
dependents.

3.  On Eligibility Verification Reports, dated in 1991, 1992, 
1993, and 1994, the appellant reported that he was married, 
and variously noted that he resided with or apart from his 
spouse and dependent children.

4.  The appellant's marriage to his spouse was terminated by 
divorce in February 1990.

5.  The appellant was overpaid improved pension benefits in 
the calculated amount of $18,316.98, as a result of his 
failure to notify the RO of the termination of his marriage.

6.  The overpayment of improved pension benefits was created 
by the appellant's intentional misrepresentation of his 
marital status for the purpose of obtaining VA benefits.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of improved pension 
benefits in the amount of $18,316.98, is precluded by reason 
of the appellant's misrepresentation of a material fact.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 
1.965  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the appellant's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107 in that his claim is 
plausible, that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Once it has been determined that a claim is well grounded, as 
here, VA has a statutory duty to assist the appellant in the 
development of the evidence pertinent to that claim.  
38 U.S.C.A. § 5107.  The Board is satisfied that all relevant 
and available evidence is of record that the statutory duty 
to assist the appellant has been met.


Factual Background

A review of the record discloses that the appellant was 
awarded pension benefits in June 1981, effective from July 
24, 1980, as this benefit was determined to be greater than 
compensation to which he was also entitled.  This award also 
included additional benefits for the appellant's dependents, 
identified as the appellant's wife and four children.  In a 
statement of income and net worth, VA Form 21-6897, the 
appellant reported that his only source of income consisted 
of monthly welfare payments of $280, and $54 in VA benefits.  
The appellant reported a total income of $1,400 from August 
to December 1980, $2,240 during the period from January to 
August 1981, and $840 during the period from August to 
December 1981.  

In correspondence, dated in May 1983, the RO was advised by 
the appellant's spouse of her separation from the appellant.  
At that time, she requested an apportionment of the 
appellant's pension benefits.  The appellant was thereafter 
notified by letter of the request for an apportioned amount 
of his pension benefits, and requested to provide information 
pertinent to a review of this request.  A similar request for 
information was forwarded to the appellant's spouse in June 
1983.  In her June 1983 reply, the appellant's spouse 
reported that she had no source of income, and that the 
appellant last provided financial support to her in June 
1983, when he gave her $300.00.  It was noted that the 
appellant had previously given her $90.00 in March 1983.  A 
statement from the appellant was subsequently received in 
July 1983, in which he indicated that he had contributed 
$300.00 in monthly payments to his spouse, since her 
departure on May 4, 1983.  In July 1983, an apportionment of 
the appellant's pension was awarded to the appellant's spouse 
in the amount of $438.66. 

By letter dated in October 1983, the RO requested that the 
appellant provide evidence of his contributions toward the 
support of his spouse and children.  In a November 1983 
statement, the appellant indicated that he had forwarded 
monthly payments in the amount of $300.00 to his wife, until 
recently when his pension benefits were reduced.  In support 
of his contention, the appellant provided xeroxed copies of 
bank drafts drawn in the amount of $300.00 in June and July 
1983, and made payable to his spouse.

In an April 1986 income and net worth statement, the 
appellant reported no income from any source for himself or 
his spouse during the previous year.  He indicated that he 
did not expect to receive any income that year or during the 
next year.  The RO adjusted the appellant's pension award, 
effective April 1, 1986, based upon the information reported 
in the financial disclosure report.  In June 1987, the 
appellant was notified of an adjustment in his pension 
benefit, effective February 1, 1987.  It was noted that this 
award was based upon his reported countable income of $0.  It 
was further noted that the appellant had not reported any 
income from any source, to include earnings, Social Security 
(SSI) benefits, retirement, interest income, insurance 
benefits, or any other source.  The appellant was advised of 
the need to notify VA concerning any change in income or the 
status of his dependents, and that the failure to do so may 
result in an overpayment of benefits.

The record thereafter reflects a series of adjustments to the 
appellant's improved pension benefits between 1987 and 1997 
due to legislative or cost of living adjustments.  In each 
instance, the appellant was advised that any changes in 
circumstances pertinent to his award of benefits should be 
reported to the RO.

In November 1987, an apportionment request was received from 
the mother of the appellant's minor daughter.  In separate 
correspondence, also dated in November 1987, the appellant 
authorized apportionment of his pension benefits on behalf of 
the minor child.  The appellant executed VA Form 21-686c, 
Declaration Of Marital Status, listing the minor child as one 
of his dependents.  In that form, he reported that he was 
separated from his wife, and that he contributed $436.00 
toward her monthly support.  He reported that four of his 
children resided with his wife, and that his daughter resided 
with her mother.  In August 1988, an apportionment of $100.00 
was awarded, effective September 1, 1988, to the mother of 
the minor child.  

In an Eligibility Verification Report (EVR), VA Form 21-0517-
1, dated in April 1988, the appellant reported no earnings 
for the period March 1987 to February 1988.  The appellant 
reported that he was married, but was not living with his 
spouse.  He also reported that he had five dependent 
children, none of whom resided with him.  By letter, dated in 
August 1988, the appellant was advised of the apportionment 
of benefits for the support of his minor daughter, and of the 
necessity to report any change in dependent status to VA.  

In a February 1989 EVR, the appellant reported that he 
received no earnings from any source.  He reported his 
marital status as married, not living with his spouse, and 
that his five dependent children did not reside with him.

In a January 1990 EVR, the appellant reported that he 
received no earnings from any source.  He reported his 
marital status as married, not living with his spouse, and 
that his five dependent children did not reside with him.  In 
the appropriate space, the appellant indicated that he had 
not contributed toward his spouse's support during the past 
12 month period.  

In a February 1991 EVR, the appellant reported that he 
received no earnings from any source during the period 
February 1990 to January 1991, and from February 1991 to 
January 1992.  He also reported his marital status as 
married, and living with his spouse.   He reported that his 
spouse had no earnings for this period as well.  It was noted 
that the appellant had five dependent children, none of whom 
were reported to be in the appellant's care.  The appellant 
noted that he had contributed $6,463.92 toward the care of 
his children during the past 12 month period.  

In a March 1992 EVR, the appellant reported that he received 
no earnings from any source during the period February 1991 
to January 1992, and from February 1992 to January 1993.  He 
again reported his marital status as married, living with his 
spouse, who was identified by name.   He reported that his 
spouse had no earnings for this period as well.  The 
appellant further reported that each of his five dependent 
children were in his care.  By letter, dated in April 1992, 
the appellant was advised of an adjustment in his pension 
benefits based upon the information provided in his financial 
disclosure report.  

In a March 1993 EVR, the appellant reported that he received 
no earnings from any source.  He reported his marital status 
as married, but not living with his spouse.    The appellant 
further reported that none of his five dependent children 
were in his care.  In the appropriate space concerning the 
amount of financial support contributed by the appellant 
toward the support of his children, the appellant noted  
"see claim folder."  (The Board notes with respect to the 
question concerning marital status, the report contained 
check marks in each of the other boxes, which reflect that 
the appellant was married and living with his spouse, and 
that he was no longer married, with the marriage reported as 
terminated in 1985.  In each of these spaces, however, the 
check marks had been covered with liquid correcting fluid.)  

In a March 1994 EVR, the appellant reported that he received 
no earnings from any source during the period February 1993 
to January 1994, and from February 1994 to January 1995.  He 
reported his marital status as married, and living with his 
spouse.  He reported that his spouse had no earnings for this 
period.  The appellant further reported that each of his five 
dependent children were in his care.  

In correspondence, dated in February 1997, the appellant 
sought to update his dependency status to now include his new 
spouse and stepson.  He submitted a copy of the divorce 
decree which reflects that the appellant's marriage to his 
first spouse terminated in February 1990.  The divorce decree 
also reflects that the appellant's former spouse was awarded 
alimony.  

In December 1997, the appellant was advised that his pension 
award had been adjusted to remove his former spouse, 
effective March 1, 1997.  It was further noted that the 
adjustment in the award resulted in an overpayment of 
benefits.  The appellant was advised that he would be 
notified of the overpayment amount.  Notice of the 
overpayment amount was forwarded to the appellant by letter 
dated in December 1997.

In March 1998, the appellant requested a waiver of 
overpayment based upon financial hardship.  In support of his 
claim, the appellant submitted a Financial Status Report, VA 
Form 20-5655.  He reported monthly income in the amount of 
$1,076.34 derived solely from VA benefits.  The appellant 
reported that his wife earned no income.  Monthly expenses 
were reported in the amount of $1,256.70.  In particular, 
monthly expenses were reported for rent or mortgage 
($250.00); food ($300.00); utilities and heat ($20.00); 
telephone ($30.00); public transportation ($20.00); child 
support allotment ($237.66); school transportation and 
expenses ($150.00); and monthly payments on installment 
contracts and other debts ($249.04).  The appellant reported 
that he held no assets, to include cash holdings.  The 
appellant reported four installment contracts, each incurred 
during March 1998, totaling $6,503.52.  He reported unpaid 
balances associated with these accounts in the amount of 
$5,432.11, with monthly payments totaling $249.04.  There 
were no past due amounts reported in conjunction with these 
installment contracts.    

This matter was referred to the Committee in April 1998.  A 
memorandum relating to the indebtedness noted an overpayment 
calculated, at that time, in the amount of $16,164.30.

In a July 1998 decision, the Committee denied the appellant's 
waiver request.  This determination was predicated upon the 
Committee's finding that the appellant was at fault in the 
creation of the debt in that the evidence demonstrated that 
he intentionally failed to disclose that his marriage had 
ended, thus, misrepresenting a material fact.  It was further 
the Committee's determination that waiver of recovery of the 
indebtedness was precluded under such circumstances due to 
the appellant's misrepresentation and bad faith.

A subsequent memorandum, dated in December 1998, relating to 
the indebtedness reflects the overpayment amount calculated 
as $18,316.98.

In an April 1999 EVR, the appellant reported no earnings from 
any source for himself or his spouse during the periods from 
January 1998 to December 1998, and from January 1999 to 
December 1999.  He reported his marital status as married, 
and living with his spouse.  The appellant further reported 
that one of his dependent children was in his custody.  He 
did not report any amount that he contributed toward the 
support of his dependent children, whom were not in his 
custody in 1998.   

In correspondence, dated in May 1999, the appellant indicated 
his contention that the evidence demonstrates that repayment 
of the indebtedness would cause him undue financial hardship.  
He further noted that it was never his intention to wilfully 
conceal his dependency status.  


Analysis

Entitlement to a waiver of recovery of an overpayment of 
improved pension benefits is dependent upon whether recovery 
of the indebtedness from the appellant would be against 
equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.963(a), 1.965(a).  In this regard, the facts and 
circumstances in a particular case must be weighed carefully.  
Different factors will enter into such decision, such as the 
relative fault of the debtor, whether there was any unjust 
enrichment, whether there would be undue financial hardship 
to recover the overpayment, whether recovery of the 
overpayment would defeat the purpose of benefits otherwise 
authorized, and whether the debtor relinquished a valuable 
right or changed his or her position by reason of having 
relied upon an erroneous benefit.  38 C.F.R. § 1.965(a).

The appellant has requested that the VA waive the recovery of 
the assessed overpayment of pension benefits at issue.  The 
law, however, precludes waiver of recovery of an overpayment 
or waiver of collection of the any indebtedness where any one 
of the following elements is found to exist: (1) fraud, (2) 
misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302(c).  

When misrepresentation is involved, the misrepresentation 
must be more than non-willful or more inadvertence.  
38 C.F.R. § 1.962(b).  Some guidance is found in the VA 
manual for determining whether fraud or misrepresentation is 
involved, which provides: 

Fraud and misrepresentation. Although these 
are listed as separate elements in Section 
5302(c), they both contain common 
characteristics and should be considered as a 
single element.  In order to establish fraud 
or misrepresentation, a Committee must 
determine that there was a willful 
misrepresentation of a material fact, or the 
willful failure to disclose a material fact, 
with the intent of obtaining or retaining, or 
assisting an individual to obtain or retain, 
eligibility for VA benefits.  A Committee 
must show that the willful intent to either 
misrepresent or fail to disclose was done 
with the veteran's knowledge that such 
misrepresentation or failure would result in 
the erroneous or improper award or erroneous 
retention of VA benefits.  VA Manual MP-4, 
Part I, Chapter 8, § 8B.02 (1993).

A review of the record reveals that the appellant was 
informed that income from all sources and any changes in 
dependent status must be reported to VA when he was awarded 
improved pension benefits.  He was further advised of the 
consequences of failing to do so.  Thereafter, he was again 
advised of the importance of promptly notifying VA of changes 
in his dependent status.  Nevertheless, the record shows that 
he failed to report the termination of his marriage in all 
financial disclosure reports submitted from 1991 to 1994, as 
required.  In fact, the appellant reported that he was 
married in conjunction with each of these reports.  This was 
not simply a matter of forgetting to report pertinent 
information.  Indeed, on each EVR, it was specifically 
indicated that he was married as evidenced by the affirmative 
act of checking the appropriate box to indicate that he was 
married.  The Board is unable to accept the appellant's 
contention that this circumstance was not indicative of a 
willful act, or motivation to conceal information.  As the 
recipient of VA benefits, it was the appellant's 
responsibility to provide accurate information with respect 
to his dependent status.

A VA pension recipient must notify VA of all circumstances 
which will affect his entitlement to receive, or the rate of, 
the benefit being paid.  Such notice must be furnished in a 
timely manner.  38 C.F.R. § 3.660(c) (1999).  In this case, 
the evidence demonstrates that the appellant had ample notice 
and repeated reminders of his obligation to report to VA 
changes in his dependent status, but failed to do so.  
Moreover, he repeatedly provided false information by 
declaring that he was married when, in fact, he knew that his 
marriage was terminated.  His failure to report his correct 
marital status to VA was the direct cause of the overpayment.

Accordingly, the Board concludes that the evidence supports 
the finding of the RO that the appellant demonstrated bad 
faith by intentionally misrepresenting his  dependent status 
to VA for the purpose of retaining VA benefits to which he 
was otherwise not entitled.  There is not an approximate 
balance of positive and negative evidence as to the issue on 
appeal as to warrant application of the doctrine of 
reasonable doubt.  38 U.S.C.A. § 5107.

In light of the finding of misrepresentation, waiver of 
recovery of the overpayment is precluded by law.  Therefore, 
there is no basis for consideration by the Board regarding 
the elements of equity and good conscience, such as hardship 
or other equitable factors in this case.


ORDER

Waiver of recovery of an overpayment of pension benefits in 
the calculated amount of $18,316.98 is denied.


		
	John Fussell
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

